Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Nathaniel McQueen on October 26, 2021.

The application has been amended as follows: 

1. 	(Currently Amended) A method for generating a chlorine dioxide gas, the method comprising continuously generating the chlorine dioxide gas from a gel composition obtained by adding a gelling activator containing a gas generating agent, a gas generation controlling agent containing an adduct of a carbonate and hydrogen peroxide, a gas generation adjusting agent being at least one selected from the group consisting of sepiolite, montmorillonite, diatomaceous earth, talc, and zeolite, and a water-absorbent resin to a chlorite aqueous solution, wherein
	amounts of the chlorite aqueous solution and the gelling activator are respectively 60[Symbol font/0x25] by mass to 90[Symbol font/0x25] by mass, and 10[Symbol font/0x25] by mass to 40[Symbol font/0x25] by mass based on the whole of the chlorite aqueous solution and the gelling activator,
	an amount of the gas generation controlling agent in the gelling activator is 1.5% by mass to 2.4 by mass based on the whole of the gelling activator,
	an amount of the gas generation controlling agent in the gelling activator is 3.6% by mass to 6.2% by mass based on the gas generating agent in the gelling activator,
	a maximum concentration of the chlorine dioxide generated at 0.5, 1, [[2,]] 2.5, 5, 8, 11, [[19,]] or 22 hours from adding the gelling activator to the chlorite aqueous solution is lower than a maximum concentration of the chlorine dioxide generated between 143 hours and 720 hours or
	a maximum concentration of the chlorine dioxide generated at 0.5, 2, or 19 hours from adding the gelling activator to the chlorite aqueous solution is lower than a maximum concentration of the chlorine dioxide generated between 163 hours and 679 hours from adding the gelling activator to the chlorite aqueous solution, and
	the gel composition has a flat surface from which the chlorine dioxide gas is generated.

	2.	(Previously Presented) The method according to claim 1, wherein a surface area of the flat surface is kept constant.

	3. 	(Previously Presented) The method according to claim 1, wherein the chlorite aqueous solution is enclosed in an airtight container before the gelling activator is added.

	4. 	(Previously Presented) The method according to claim 1, wherein the gelling activator is enclosed in an airtight container before being added to the chlorite aqueous solution.

	5. 	(Currently Amended) A kit for generating a chlorine dioxide gas, the kit comprising:
	an agent (A) containing a chlorite aqueous solution; and
	an agent (B) containing a gelling activator containing a gas generating agent, a gas generation controlling agent containing an adduct of a carbonate and hydrogen peroxide, a gas generation adjusting agent being at least one selected from the group consisting of sepiolite, montmorillonite, diatomaceous earth, talc, and zeolite, and a water-absorbent resin,
	wherein the kit is configured to continuously generate the chlorine dioxide gas from a gel composition obtained by adding the agent (B) to the agent (A), 
	amounts of the agents (A) and (B) are respectively 60[Symbol font/0x25] by mass to 90[Symbol font/0x25] by mass, and 10[Symbol font/0x25] by mass to 40[Symbol font/0x25] by mass based on the whole of the kit,
	an amount of the gas generation controlling agent in the gelling activator is 1.5% by mass to 2.4% by mass based on the whole of the agent (B),
	an amount of the gas generation controlling agent in the gelling activator is 3.6% by mass to 6.2% by mass based on the gas generating agent in the gelling activator,
	a maximum concentration of the chlorine dioxide generated at 0.5, 1, [[2,]] 2.5, 5, 8, 11, [[19,]] or 22 hours from adding the gelling activator to the chlorite aqueous solution is lower than a maximum concentration of the chlorine dioxide generated between 143 hours and 720 hours or
	a maximum concentration of the chlorine dioxide generated at 0.5, 2, or 19 hours from adding the gelling activator to the chlorite aqueous solution is lower than a maximum concentration of the chlorine dioxide generated between 163 hours and 679 hours from adding the gelling activator to the chlorite aqueous solution, and
	the gel composition has a flat surface from which the chlorine dioxide gas is generated.

	6. 	(Currently Amended) A gel composition formed by addition of:
	a chlorite aqueous solution; and 
	a gelling activator containing a gas generating agent, a gas generation controlling agent containing an adduct of a carbonate and hydrogen peroxide, a gas generation adjusting agent being at least one selected from the group consisting of sepiolite, montmorillonite, diatomaceous earth, talc, and zeolite, and a water-absorbent resin,
	wherein the gel composition is configured to, upon addition of the gelling activator to the chlorite aqueous solution to form the gel composition, continuously generate a chlorine dioxide gas, 
	an amount of the gas generation controlling agent is 0.33 by mass to 0.53% by mass based on the whole of the gel composition when the chlorite aqueous solution is added to the gelling activator,
	an amount of the gas generation controlling agent in the gelling activator is 3.6% by mass to 6.2% by mass based on the gas generating agent in the gelling activator,
	a maximum concentration of the chlorine dioxide generated at 0.5, 1, [[2,]] 2.5, 5, 8, 11, [[19,]] or 22 hours from adding the gelling activator to the chlorite aqueous solution is lower than a maximum concentration of the chlorine dioxide generated between 143 hours and 720 hours or
	a maximum concentration of the chlorine dioxide generated at 0.5, 2, or 19 hours from adding the gelling activator to the chlorite aqueous solution is lower than a maximum concentration of the chlorine dioxide generated between 163 hours and 679 hours from adding the gelling activator to the chlorite aqueous solution, and
	the gel composition has a flat surface from which the chlorine dioxide gas is generated.

	7. 	(Previously Presented) The gel composition according to claim 6, wherein a surface area of the flat surface is kept constant.

	8. 	(Previously Presented) The method according to claim 1, wherein the gas generating agent comprises anhydrous citric acid and trisodium citrate dihydrate.

	9.	(Previously Presented) The method according to claim 1, wherein the gas generation controlling agent comprises sodium carbonate hydrogen peroxide.

	10.	(Previously Presented) The method according to claim 1, wherein the gas generation adjusting agent comprises sepiolite.

	11.	(Previously Presented) The method according to claim 1, wherein the water-absorbent resin comprises polyacrylic acid-based water-absorbent resin. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest a process, a composition or a kit for generating a chlorine dioxide gas by using an amount of a gas generation controlling agent containing an adduct of a carbonate and hydrogen peroxide in the amount as required in the instant claims in order to have a lower maximum concentration of the chlorine dioxide generated at earlier hours (“0.5, 1, 2.5, 5, 8, 11 or 22” or “0.5, 2 or 19” than the maximum concentration at later hours (“between 143 and 720 hours” or “ between “163 hours and 679 hours”).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356. The examiner can normally be reached Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        November 2, 2021